Title: To James Madison from Thomas Appleton, 10 July 1802
From: Appleton, Thomas
To: Madison, James


					
						Sir
						Leghorn 10th. July 1802.
					
					On the 8th. instant, I was informed, by the Danish Consul of the arrival at Algiers, of two 

armed tripoline Galliots, as you will observe by the inclosed translation of his letter.  Many American 

vessels being on the ’eve of their departure, I have lost not a moment in communicating this 

information, that being thus Apprised of their danger they may take those precautions so essential 

to their safety.
					On the 9th. instant I received a letter from Mr. O’Brien Consul at Algiers, a Copy of which I 

now inclose you. Similar ones I have forwarded to all our Consuls on the European side of the 

Mediteranean.  The continual hazards our Ships encounter in these Seas, arising from the Captains 

being totally uninformed, whether the barbary powers are friendly or inimically disposed towards 

the U. States, has induced me to submit to your Consideration, if this evil could not be greatly 

lessened, were it enjoin’d on all Masters of American vessels, entering the Mediterranean to stop 

at Gibraltar a Sufficient time to inform themselves if Danger exists, and where?  This mode can 

occasion no delay, as the time they remain there, will be taken from the Quarantine, they are held to 

perform here, while the advantages which would result from it are too evident to require mentioning.
					No important political circumstance has transpired in Italy, since I had the honor of 

addressing you, under date of the 1st. June unless the form of Constitution that Buonaparte has 

established in the Ligurian republic, should be Considered by you as Such; I now therefore inclose 

you a translation of it.  Continually are we told that a Port must be found for the Italian republic, and 

that this will be the issue, I Cannot for a moment question.  Though there now appears no one 

undisposed of, yet the opinion hourly gains credit that Leghorn will probably be preferred.  The 

Continued ill state of health of the King is such as would Seem to require the naming a Successor to the 

throne, or otherwise by changing its form preclude the necessity.  In ten days, he has been as many 

times attacked with epileptic fitts.  In a late edict, he announced, that in Consideration of the rare 

personal merit of the Queen, she should in future have her voice in the weekly Councils of State.  

In Short she is to be consulted, on all matters of importance.  On the 3d. of June at Rome the King 

of Sardinia abdicated his throne in favor of his brother the Duke of Aosta, reserving to himself an 

annual pension of 30,000 Crowns, together with the regal titles.  The King of the two Sicilies is very 

shortly to enter Naples in all the majesty of triumph, and probably equal preparations for no 

Conqueror, since the decline of the roman empire have appeared in any part of Europe.  Triumphal 

arches with every emblem of Victory will Celebrate his return to the Capitol.  However in public he may 

Conceal his enmity to the french, he secretly gratifies his Vengeance on those who are suspected of 

entertaining principles unfriendly to despotism; at least there is fair ground to presume so, since they 

frequently disappear, and are heard of no more.
					The emperor at Vienna has re-established all the monocal institutions which had been 

suppressed by Joseph and even the order of Mendicant friars are declared not without their use in 

Society.  I forbear any reflexions on the unexampled vanity of Some, and the Weakness and Superstition 

of others, who at present govern in many parts of Europe, or of the incalculable evils which must 

necessarily arise, when the church is once more to preponderate.  It will suffise Sir that I should inform 

you of facts, and in doing this my duty and my inclination most perfectly agree.  Suffer me Again to 

request your Attention to those parts of my preceeding dispatches relative to the Navy Agency for 

the U.States in this port.  Accept the Assurances of the high Consideration with which I have the honor 

to be Your Most Obedient Servant,
					
						Th. Appleton
						Consul for U.S.A.
						Leghorn
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
